CONVERTIBLE PROMISSORY NOTE







THIS NOTE AND ANY SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THIS NOTE AND ANY SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, MORTGAGED, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
CONCERNING THIS NOTE OR SUCH SECURITIES UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS, OR THE DELIVERY OF AN OPINION OF COUNSEL ACCEPTABLE TO PCS
EDVENTURES!.COM, INC., THAT SUCH REGISTRATION IS NOT REQUIRED.  IN THE EVENT OF
THE EXERCISE OF THE CONVERSION RIGHT HEREIN, ANY SECURITIES ISSUED WILL BE
RESTRICTED SECURITIES UNDER RULE 144.







PCS EDVENTURES!.COM, INC.




CONVERTIBLE PROMISSORY NOTE




February 29, 2012




$XX,000.00




FOR VALUE RECEIVED, PCS Edventures!.Com, Inc., an Idaho corporation (hereinafter
referred to as “Borrower”), hereby promises to pay to the order
of_____________________, or his successors or assigns, if any (hereinafter
referred to as “Lender”), the principal sum of XXXXXX THOUSAND DOLLARS
($XX,000.00), together with interest on the unpaid principal amount of this
Convertible Promissory Note (“Note”) at the rate of ten percent (10%) per annum
in the manner and upon the terms and conditions set forth below.




The principal and interest on the unpaid principal amount of this Note, or any
remaining portion thereof, shall be paid in full in cash to Lender on or before
May 30, 2012.




At the sole option of Lender, the outstanding balance of this Note may be
converted into shares of Rule 144 Restricted Common Stock of the Borrower at a
price per share of $ .05.  In the event Lender elects to convert any outstanding
balance due under this Note into such shares, Lender shall give written notice
to the Borrower seven










--------------------------------------------------------------------------------

(7) days prior to the effective date of such exercise.  At Borrower’s sole
option, Borrower may elect to pay Lender in cash up to one-half (1/2) of the
then principal and interest due under this Note.  In such event, the remaining
balance of principal and interest shall be converted as provided herein.  No
fractional share of stock shall be issued upon conversion.  In lieu of any such
fractional share, which would otherwise be issuable upon such conversion, the
Borrower shall pay to Lender a cash adjustment in respect thereof, in an amount
equal to the same fractional price attributable to such share of the Company’s
common stock at the rate of $ .05 per share.  The stock certificate representing
shares of Rule 144 Restricted Common Stock of the Borrower, in the event of such
conversion, shall be issued and delivered to Lender within fourteen (14) days of
the effective date of such conversion.  




All cash payments on this Note shall be made in lawful currency of the United
States at the address of the Lender, or at such other place as the Lender may
designate in writing.




The rights of the Lender hereunder may not be assigned without the express
written agreement of the Borrower.  The obligations of the Borrower hereunder
may be assigned by the Borrower without consent or prior notice to the Lender.  




Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire principal and interest then remaining unpaid under this Note
immediately due and payable and may, without notice, in addition to any other
remedies, proceed against the Borrower to collect the unpaid principal and any
interest due.  Presentment for payment, notice of dishonor, protest and notice
of protest are waived by the Borrower, and any and all others who may at any
time become liable or obligated for the payment of all or any part of this Note,
the principal or interest due.




This Note may be altered or amended only by a written instrument executed by
Lender and Borrower.




This Note shall be governed by and construed in accordance with the laws of the
State of Idaho.  Any legal action to enforce any obligation of the parties to
this Note shall be brought only in the District Court of the Fourth Judicial
District of the State of Idaho, in and for the County of Ada.  




In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
of any provision hereof, the prevailing party shall be entitled to all
reasonable attorney and paralegal fees, and costs incurred by the prevailing
party, in addition to any damages which may be allowed by law.













--------------------------------------------------------------------------------

Upon payment of the unpaid principal balance of this Note, either through
payment in cash, or full or partial conversion, Lender shall surrender this Note
marked “Paid in Full.”  




“BORROWER”




“PCS EDVENTURES!.COM, INC.”







By_______________________________

Robert Grover

Chief Executive Officer













“LENDER”










By______________________________











